667 S.E.2d 618 (2008)
COVINGTON et al.
v.
JOHNSON.
No. S08A1573.
Supreme Court of Georgia.
October 6, 2008.
Cash Covington, Cave Spring, pro se.
Wally Covington, Cave Spring, pro se.
Sara L. Covington, Cave Spring, pro se.
Jim M. Foss, Rome, for appellee.
THOMPSON, Justice.
Margaret Johnson brought an action against Cash Covington and others to quiet title to a strip of property adjacent to her home in Floyd County. After a hearing, a special master found that Johnson acquired title to the tract by adverse possession. The trial court adopted the report and findings of the special master, and entered judgment that fee simple absolute title vested solely in Johnson. Covington appeals pro se, asserting his lawyer failed to (1) disclose that he and Johnson's lawyer were members of the same firm[1] and (2) provide effective assistance of counsel. Because these assertions were neither raised nor ruled on in the court below, they present nothing for review. See City of Gainesville v. Dodd, 275 Ga. 834, 838, 573 S.E.2d 369 (2002) ("The tenet that the appellate courts do not rule on issues not ruled on by the trial courts preserves the appellate courts' jurisdiction and delineates the proper roles of the courts at the trial and appellate levels. The primary role of the appellate courts, and, in general, their jurisdiction, is properly preserved only when there is a ruling below.").
Judgment affirmed.
All the Justices concur.
NOTES
[1]  In appellee's brief, Johnson's lawyer responds to this assertion by stating that he and Covington's former lawyer are sole practitioners with law offices at different locations. He adds that they have had no association or relationship whatsoever.